Title: Thomas B. Parker to Thomas Jefferson, 27 November 1818
From: Parker, Thomas B.
To: Jefferson, Thomas


          
            Sir
            Boston
Nov 27th 1818
          
          The Subscriber, altho’ a stranger to your person, takes the liberty of requesting your perusal of a few lines in the inclosed N. Paper respecting the state of your health—in order that you Dear Sir may percieve the change which, apparently so at least, has taken place in the opinions of some men who, if not at present were once your most bitter enemies and persecuters.
          The Editor of the inclosed N. Paper has been, and probably is now, as warm a friend lover of the British system of Government as can be found in this Country. And tho’ his affections remain the same yet still he is obliged for his personal benefit to accommodate the sentiments of his columns to the opinions of the publick.
          A few years since this man would, no doubt, have been much gratified at the opportunity of recording the decease of the “Opposer of Tyrany” And now, pressed on all sides by publick opinion, is necessitated for his own credit to announce to the people the restoration to health of the “Friend to and Supporter” of the Rights of Man.
          The contrast is so great that I could not refrain from communicating to you on the subject,
          I am a young man and on reflection cannot but shudder at the thoughts of the changes which may take place in the Government of our Country by the abilities of depraved and ambitious men while the founders of our Republick and our political quids are resting in their silent and dark abodes.
          I beg of you Dear Sir to overlook my presumption and be assured that many very many of your Countrymen have a deep interest in your health and happiness
          
            With great Respect Give me leave to Subscribe myself Your friend
            Thomas B Parker
          
        